Citation Nr: 0715697	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-35 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for lung disease, to 
include chronic obstructive pulmonary disease (COPD) and 
granuloma of the left lung.    

2.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of fractured nose with deviated 
septum and mild recurring pharyngitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel



INTRODUCTION

The veteran served on active duty from June 1961 to December 
1961 and from June 1962 to June 19, 1965.  He had service 
from June 20, 1965 to November 10, 1966, for which he 
received an other than honorable discharge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for lung 
disease and continued the 10 percent rating for service-
connected residuals of nose fracture with deviated septum and 
mild recurring pharyngitis.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Chronic obstructive pulmonary disease with left lung 
granuloma is not shown to have been present in service, or 
for many years thereafter, nor is it in any way the result of 
an incident or incidents of the veteran's period of active 
military service.

3.  The veteran is currently in receipt of the maximum 
schedular rating of 10 percent for a traumatic deviation of 
the nasal septum.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of fractured nose with deviated septum 
and mild recurring pharyngitis is not established.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1-4.14, 4.97, Diagnostic 
Codes 6599-6502 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in October 2003, and issued prior to the initial 
rating action in this case.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Because of the decision in this case, any deficiency in the 
initial notice to the appellant of the duty to notify and 
duty to assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  
Further attempts to obtain additional evidence would be 
futile. 

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the VCAA letter generally complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

Accordingly, the Board finds the available medical evidence 
is sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the veteran.

Service connection - Law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2006).

Factual Background

The Board has carefully reviewed the medical evidence in this 
case.  At the outset, it must be stressed that any medical 
information accumulated during the veteran other than 
honorable period of service (June 20, 1965 to November 10, 
1966) cannot be considered for purposes of determining 
service connection.

The service medical records reflect normal clinical findings 
for the lungs and chest on reports of medical examination in 
April 1961, November 1961, June 1962, and March 1965.  On the 
December 1963 report of medical examination, the examiner 
noted abnormal findings for the lungs and chest, 
specifically, rales and ronchi in both bases. A December 1963 
chest x-ray revealed negative findings.  In November 1964, 
the veteran was treated for mild bronchitis.  A reenlistment 
physical examination was performed in March 1965.  No 
abnormalities of the lungs were noted on objective 
examination, and a chest X-ray film was negative for lung 
pathology.  He was found to be fit for reenlistment.

The veteran underwent a VA medical examination in January 
1976.  During evaluation of the lungs, respiration was normal 
with some harsh sounds in the base of the lungs.  He related 
that he smoked 11/2 packs of cigarettes a day.  Chest X-ray 
films revealed no active disease.  The diagnosis was minimal 
chronic obstructive pulmonary disease (COPD).

VA outpatient treatment records dated from 1991 to 2004 which 
reveal diagnoses of pneumonia, bronchitis, COPD, emphysema, 
and an active 1.5-pack per day, 44-year history of smoking 
non-filtered cigarettes.

VA outpatient treatment records reveal that in July 1991, the 
veteran was treated for pneumonia.

On VA general medical examination in January 1992, the 
veteran complained of shortness of breath on mild exertion.  
The lungs were clear to auscultation with no rales, ronchi, 
or wheezes.  The veteran had no cough or expectoration.  The 
diagnosis was granuloma of the left lung base and COPD 
without active lung disease, as shown on radiographic 
studies.  

On VA general medical examination for pension purposes in 
August 1995, the veteran complained that COPD prevented him 
from working.  He began having breathing problems about in 
approximately 1992 and that his current breathing problems 
involved chest pain, productive cough, and sleep impairment.  
The veteran reported being told he had emphysema.  The 
diagnosis was history of  COPD with normal physical 
examination and chest x-ray.  The VA examiner noted a 
previous normal chest x-ray dated in August 1991 and a 
January 1992 chest x-ray that showed COPD without active lung 
disease with granuloma on the left lung base.  Prior chest x-
rays dated from December 1992 to August 1995 showed mild 
emphysema, COPD with nodular density in the periphery of the 
left lung that was unchanged from previous x-rays and 
consistent with granulomatous process.  In February 2003, the 
veteran related that he smoked 1.5 packs of cigarettes a day 
and had smoked for 44 years.  Despite being advised to quit 
smoking, and even after taking a smoking cessation class, he 
continued to smoke, as noted in May 2003 records.  He related 
at that time that he began smoking at age 16.

An October 2003 VA chest x-ray revealed bilateral perihilar 
and upper lobe interstitial lung disease.  The physician 
considered the possibility of a non specific sarcoid and 
recommended further evaluation.  These findings were noted to 
be slightly prominent compared to a June 2002 chest x-ray.  

Analysis

The veteran was treated in service in November 1964 for mild 
bronchitis.  In March 1965, a physical examination and chest 
X-ray of the lungs were normal.  It was not until 1976, over 
a decade after service, that minimal COPD was diagnosed.  
There was no medical opinion at that time, or at any time 
since, relating the COPD to the mild episode of bronchitis in 
service.
The only evidence in support of the veteran's claim that his 
COPD and granuloma are of service origin are his own 
statements.  He has claimed that his lung disease is due to 
smoking cigarettes that were furnished by the military in c-
rations.  However, he admits to having started smoking at age 
16, prior to entering service.  The Board notes that, as a 
lay person, he is only competent to describe symptoms that he 
may have observed or treatment he may have received.  Charles 
v. Principi, 16 Vet. App. at 374.  He is not competent to 
render medical diagnoses or to establish an etiological 
relationship merely by his own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

For claims received by VA after June 9, 1998, a disability 
will not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  For the purpose of 
this section, the term "tobacco products" means cigars, 
cigarettes, smokeless tobacco, pipe tobacco, and roll-your-
own tobacco.  For claims for secondary service connection 
received by VA after June 9, 1998, a disability that is 
proximately due to or the result of an injury or disease 
previously service-connected on the basis that it is 
attributable to the veteran's use of tobacco products during 
service will not be service-connected.  38 C.F.R. § 3.300 
(2006).  

The veteran's claim for a lung condition was received in 
August 2003, and therefore, his contention that smoking in 
service caused his present lung problems has no legal basis.  

In this case, there is no objective medical evidence that 
links COPD with granuloma to any disease or event in service.  
The service medical records do not show any complaints, 
treatment, or diagnosis of COPD, and a post-service diagnosis 
was not rendered until a decade after his last period of 
honorable service.  As such, the preponderance of the medical 
evidence addressing the etiology of the veteran's COPD is 
against the claim.  Thus, the veteran's claim must be denied.
Increased rating - Law and regulations 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

650
2
Septum, nasal, deviation of:
Ratin
g

Traumatic only,
10

With 50-percent obstruction of the nasal passage on 
both sides or complete obstruction on one side

38 C.F.R. § 4.97, Diagnostic Code 6502 (2006)


650
4
Nose, loss of part of, or scars:
Ratin
g

Exposing both nasal passages
30

Loss of part of one ala, or other obvious 
disfigurement
10
38 C.F.R. § 4.97, Diagnostic Code 6504 (2006)

Factual background

In August 2003, the RO received the veteran's claim for an 
increased rating for service-connected residuals of nose 
fracture with deviated nasal septum and mild recurring 
pharyngitis.  The veteran is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6502.  

On VA examination in December 2003, the veteran complained of 
interference with breathing through both nostrils.  He had no 
purulent discharge, but reported having shortness of breath 
at rest and on exertion.  The veteran reported that he 
received no treatment for his nose.  He reported having sinus 
infections that occurred two to three times a year and 
required use of antibiotics.  The examiner observed that the 
veteran spoke with a nasal twang.  With regard to the 
allergic attacks, the examiner indicated that this was a 
continuing process not related to other problems.  The 
examiner opined that the veteran's frontal headaches were 
more likely than not sinus headaches.  

On physical examination, there was a 50 percent obstruction 
in the left nostril and a 75 percent obstruction in the right 
nostril.  The examiner noted that the veteran "basically 
breathes through his mouth."  Examination of the throat, 
ears, neck, and heart were normal.  The nose had marked 
deformity, however, x-rays of the nasal bones and sinuses 
were reported as normal.  The diagnosis was status post 
fractured nasal bones with negative x-ray, nasal twang, a 50 
percent obstruction of the left nares, and a 75 percent 
obstruction of the right nares.  

In a VA ear/nose/throat (ENT) consultation dated in July 
2004, it was noted that the veteran had external 
cartilaginous deviation to the right with caudal septum in 
the right nasal vestibule and the mid-posterior septum to the 
left.  Both deviations were reported to be obstructive.  The 
ENT physician opined that the veteran "will require general 
anesthetic to repair the nasal deformity."  

Analysis

In this case, the veteran has already been assigned the 
maximum 10 percent rating for service-connected residuals of 
nose fracture.  A 30 percent rating could only be achieved 
with evidence of loss of part of the nose exposing both nasal 
passages, under Diagnostic Code 6204.  He has no such 
disability.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant, as required by Schafrath 
v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation for the disability at issue.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The veteran has not required frequent hospitalization 
for his nasal disability nor has marked interference with 
employment been shown due to his nasal disability.  The 
manifestations of this disability are not in excess of those 
contemplated by the schedular criteria.  The records reflect 
that the appellant has not been hospitalized for treatment of 
his nasal disability since service.  Therefore, referral of 
this case for extra-schedular consideration is not in order.  
See Floyd v. Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown¸ 9 Vet. App. 337 (1996).



ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of fractured nose with deviated septum and mild recurring 
pharyngitis is denied.

Service connection for chronic obstructive pulmonary disease 
is denied.




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


